DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 and 41 in the reply filed on 12/20/2021 is acknowledged.  The traversal is on the ground(s) that during the international phase, no objection was raised regarding unity of invention. The argument has been fully considered but found not persuasive. This is because according to 35 U.S.C. 372(b)(2), “In case of international applications designating but not originating in, the United States…the Commissioner may cause the question of unity of invention to be reexamined under section 121 of this title, within the scope of the requirements of the treaty and the Regulations;…” Therefore, what was done in the international phase is not binding in the national stage. Applicant also argues that it would be undue burden to search the groups together. In response, search burden is not germane to lack of unity practice. 
The requirement is still deemed proper and is therefore made FINAL.

The species restriction is hereby withdrawn and claim 1 is examined for its entire breath.

Claims 17-19,21 and 38-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/20/2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  It would appear that the phrase “transducing and co-transducing” should read “transducing or co-transducing”.  Also, vectors “encode” proteins while cells “express” them. Step (a) should recite that the vector encodes the protein and the protein is expressed. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description'  inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow 
The claimed invention as a whole is not adequately described if the claims require essential or critical elements that are not adequately described in the specification and that is not conventional in the art as of applicants effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff  v. Wells Electronics, Inc., 48 USPQ2d 1641,1646 (1998).

The claims are directed to a method of producing canine pancreatic cells using a genus of SCID non-human animals, while the art known SCID animals are limited to mouse. The specification fails to establish the applicant was in possession of any nonhuman SCID animals other than the SCID mouse.
The Revised Interim Guidelines state “The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art” (Column 3, page 71434), “when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus”, “In an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Column 2, page 71436). 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
In view of above considerations, a skilled artisan would not have viewed the teachings of the specification as sufficient to show that the applicant was in possession of the genus of scid nonhuman animals. 

Claims 1-11 and 41 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for producing functional human pancreatic cells using scid oes not reasonably provide enablement for doing so using a genus of scid non-human animals beyond the mouse.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The factors to be considered when determining whether the disclosure satisfies the enablement requirements and whether undue experimentation would be required to make and use the claimed invention are summarized in In re Wands, (858 F2d 731, 737, 8 USPQ 2d 1400, 1404, (Fed Cir.1988)).  These factors include but are not limited to the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability of the art, the breadth of the claims, and amount of direction provided. The factors most relevant to this rejection are the scope of the claims relative to the state of the art and the levels of the skilled in the art, and whether sufficient amount of direction or guidance are provided in the specification to enable one of skill in the art to practice the claimed invention.

Given the broadest reasonable interpretation, the claims encompass using a genus of scid non-human animals beyond mouse. However, the only art known scid animal is the scid mouse. The specification fails to establish otherwise. Accordingly, the skilled in the art would have to carry out undue experimentation to make the scid animals other than the mouse, and the outcome of the endeavor is unpredictable.
Therefore, in view of the limited guidance, the lack of predictability of the art and the breadth of the claims, one skill in the art could not practice the invention without undue experimentation as it is broadly claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 and 41 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/057164 (Czernichow’13; IDS) and WO2008/102000 (Czernichow’08) in view of Ravassard (2011, Journal of Clinical Investigation, 121:3589-3597; Ravassard’11; IDS) and Ravassard (2009, PLoS ONE, 4:e4731, pages 1-9; Ravassard’09; IDS) in view of WO2001/88102 (McMichael; IDS) and Shields (2015, PLosONE, e0129809, pages 1-19; IDS) and Vrabelova (2014, Veterinary Surgery, 43:631-641) as evidenced by Pretzer (2014, Veterinary Surgery, 43:631-641).
Claim 1 is drawn to a method of preparing canine pancreatic beta cells comprising a) transducing immature canine pancreas cells with a lentiviral vector encoding SV40LT antigen and/or hTert under the control of the insulin promoter; b) introducing the transduced cells into the kidney of a first Scid non-human animal; c) allowing the cells to develop into insulinoma-like structures wherein the introduced cells have differentiated into insulin-producing pancreatic beta cells; d) micro-dissecting the insulinoma-like structures and sub-transplanting the cells into 
Czernichow’08 claims (claim 1), and discloses (pages 7-8), a nearly identical method to that which is recited by claim 1. Czernichow’08 recites the claimed method steps in using fetal human pancreas (immature pancreas cells) to obtain a human pancreatic beta cell line. Chernichow ’08 states,
“Generation of pancreatic Beta cells in large amount represents an important objective for at least 2 reasons: first such Beta cells would be useful for screening of new drugs that can modulate Beta cell function; next such pancreatic Beta cells could be used for cell therapy of diabetes” (page 2).

 Czernichow’08 is silent with regard to canine cells. 
Czernichow’13 claims (claim 1), and discloses (pages 6-8), a nearly identical method to that which is recited by claim 1. Czernichow’13 recites the claimed method steps with exception that the instant claims are limited to use of immature canine pancreatic cells species while Czernichow’13 uses neonatal human pancreatic tissue. With regard to the term “immature” in claim 1, the specification defines this as cells that may be obtained from fetal pancreas but does not set forth that this is a requirement. The instant specification also teaches use of neonatal pancreas in the working examples (see page 25). Chernichow’13 states, 
“Generation of pancreatic beta cells in large amount represents an important objective, because such beta cells could be used for cell therapy of diabetes. In addition, such pancreatic beta cells would also be useful for screening of new drugs that can modulate beta cell function” (pages 2-3).

Czernichow ’13 is also silent with regard to canine pancreas cells.
Similar to Czernichow’08, Ravassard’11 taught a) transducing human fetal pancreatic buds with a lentiviral vector encoding SV40LT under the control of the insulin promoter. The transduced buds were b) grafted into SCID mice where they c) develop into primary 

None of Czernichow’08, Czernichow’13 and Ravassard’08 taught use of canine pancreas.  However, Ravassard’11 taught the use of rat embryonic pancreas in the claimed method. Ravassard’09 taught a) transducing immature rat (immature) embryonic pancreas (pancreas cells) with a lentiviral vector encoding SV40LT under control of the rat insulin promoter, b) transplanting the cells under the kidney capsule of scid mice and c) developing insulinoma-like structures (page 2). Ravassard’09 further taught removing and d) dissociating the insulinoma-like structures and establishing cell lines from the cells that express insulin (page 3). Ravassard’09 taught that the cell lines were glucose responsive and secreted insulin in treating diabetic mice. Ravassard’09 also taught the applicability of this method to humans.
None of the four references taught use of canine pancreatic cells. However, together the references taught the well-known use of the general methodology to establish beta cell lines in multiple species and their use in rescuing diabetic symptoms. With regard to canine pancreatic cells, McMichael taught that primary canine pancreatic cells could restore insulin levels in prostatectomized dogs (claim 2; diabetic model).  Furthermore, Shields taught the presence of naturally-occurring diabetes in dogs that strongly resembles human type I diabetes and is marked by an extreme beta cell loss (pages 2 and 7). And, Vrabelova reviews the state of the art (2013) with regard to use of beta cell transplant in dogs and human. Vrabelova discusses, with regard to islet transplantation (source of beta cells), that obtaining sufficient number of islets has been proven difficult. 

With regard to claim 3, requiring cells come from the head of the pancreas, Chernichow’08 taught separation of the head (right lobe) and tail of the fetal pancreas and depleting the pancreatic epithelium of its surrounding mesenchyme (page 22).  
With regard to claim 4, isolation of fetal canine pancreas would meet the limitations of 40-60 days post-conception as days 35-60 are considered the fetal stage of development, as evidenced by Pretzer.
With regard to claims 5-8, Czernichow’08 (pages 11-13) and Czernichow’13 (pages 9-11) taught reversible or conditional immortalization using Cre/Lox or FLP/FRT systems followed by negative selection (claims 9-11). 
With regard to claim 12, human and rat (only Czernichow’08) pancreatic cells were transplanted into scid mice (see Czernichow’08 page 24, and Czernichow’13 page 10, for example). 
With regard to claim 41, comprising further serial transplantation of the pancreatic cells, Czernichow’08 teaches that by repeating the transplant, human beta cells can be amplifies without amplification of other cell types and that steps f,g and h can be optionally repeated (pages 7-8 of Czernichow’08 and Czernichow’13).
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claims 1-12 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,493,743 in view of WO2001/88102 (McMichael; IDS) and Shields (2015, PLosONE, e0129809, pages 1-19; IDS) and Vrabelova (2014, Veterinary Surgery, 43:631-641). Claim 1 of ‘743 differs from claim 1 of the instant invention in that ‘743 uses human neonatal cells as the initial source where the instant claims are drawn to immature canine cells. As established above, neonatal cells appear to meet the limitation of “immature”. Furthermore, ‘743 teaches fetal cells as a source. With regard to limitations to canine, was obvious at the time of filing to use canine beta cells in the methods of ‘741. One of skill in the art would have been motivated to make such a combination to obtain higher, therapeutic numbers of pancreatic cells to treat canine diabetes as was taught to be desirable by Shields and Vrabelova. One would have had a reasonable expectation of success in making such a combination as McMichael taught primary canine beta cells could rescue diabetic symptoms cause by a lack of beta cells in dogs and Shields taught that canine diabetes highly resembles human Type I diabetes. Claims 5-11 of the instant application recite limitations that are recited by claims 2-8 of ‘743. The limitations of claims 12 and 41 are recited in claim 1 of ‘743.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632